Filed 10/26/22 In re Ramona J. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re RAMONA J., a Person                                    B315815
 Coming Under the Juvenile                                    (Los Angeles County
 Court Law.                                                   Super. Ct. No. 17CCJP01422)


 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 J.J.,

           Defendant and Appellant.


       APPEAL from the jurisdictional and dispositional orders
of the Superior Court of Los Angeles County, Daniel Zeke Zeidler,
Judge. Dismissed.
      Suzanne Davidson, under appointment by the
Court of Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel and Brian Mahler, Deputy County
Counsel, for Plaintiff and Respondent.
                      ____________________

      Father J.J. challenges the juvenile court’s order requiring
him to submit to weekly random drug testing as part of a case
plan imposed after the juvenile court assumed dependency
jurisdiction over his daughter Ramona. Father argues that
because he did not abuse any controlled substance, the trial court
abused its discretion when it ordered him to test for controlled
substances. While this appeal was pending, the juvenile court
terminated its jurisdiction and rendered the appeal moot.
We dismiss the appeal.

                        BACKGROUND
      Dependency proceedings commenced in July 2021 when
Ramona was one month old. Mother, who is not a party to the
current appeal, was born in 1994 and has three children.
Mother’s children X.G. and M.G. were dependents of the juvenile
court at the time the proceedings involving Ramona commenced.1



      1 With respect to Ramona’s half siblings, the juvenile court
sustained a petition that their father (father G.) had an
unresolved substance abuse history and that mother and
father G. have a history of domestic violence. In connection with
the prior case, mother completed a 52-week domestic violence
program and participated in six months of individual therapy.
The Los Angeles County Department of Children and Family



                                   2
Father, also born in 1994, has a criminal history including an
arrest for possession of controlled substances while incarcerated.2
Father reported that he was incarcerated from 2014 through
2018, but did not identify the reason for his incarceration.
Although the record is not a model of clarity, it appears the
criminal court sentenced father to three years in prison for
second degree robbery and one year for assault.
      When social workers interviewed father during the
dependency proceedings, father acknowledged smoking
marijuana “wax . . . from a pen.” A social worker described
marijuana wax as “concentrated THC.” Father reported that the
marijuana helped him sleep and that he used it on a daily basis.
Father denied using marijuana in Ramona’s presence.
      In July 2021, DCFS filed a petition pursuant to Welfare
and Institutions Code3 section 300 identifying then two-month-
old Ramona as a dependent child. DCFS alleged mother and
father engaged in a violent altercation when mother was
pregnant. Father threw mother to the ground, and police
arrested him for domestic violence. DCFS also alleged father has
a history of substance abuse and currently abused marijuana
rendering him incapable of caring for Ramona.




Services (DCFS) reported that Ramona’s half siblings had not
reunified with mother during the reunification period.
        2
        Although the record is not clear, it appears that in the
interests of justice, father was not charged with that crime.
        3   All statutory citations are to the Welfare and Institutions
Code.




                                       3
      On September 27, 2021, the juvenile court sustained the
allegations and assumed dependency jurisdiction. On appeal,
father challenges only the allegation that he abused marijuana.
      For disposition, the juvenile court ordered Ramona remain
in mother’s and father’s custody. The court ordered father to
participate in weekly drug testing for a minimum of six months.
The court also ordered father to attend a 52-week program for
perpetrators of domestic violence. The court also ordered father
to participate in parenting and family preservation classes and to
participate in individual counseling. Father timely appealed
from the jurisdictional and dispositional orders.
      On July 15, 2022, while the appeal was pending, the
juvenile court terminated jurisdiction and awarded mother sole
legal and physical custody over Ramona. In its final judgment,
the juvenile court ordered father’s visitation to be supervised
because father did not make substantial progress in his court-
ordered programs including a domestic violence treatment
program for offenders, parenting classes, individual counseling,
and weekly drug testing. Father’s appeal from the final
judgment is pending.

                         DISCUSSION
      Father challenges the juvenile court’s jurisdictional order
insofar as it is based on his substance abuse and the dispositional
order insofar as it requires him to test for controlled substances.
Father requests the following relief: (1) modifying the
jurisdictional order to delete the finding that father abused
marijuana; (2) modifying the dispositional order to delete the
requirement that he test for controlled substances; and
(3) modifying the final judgment to “uncheck” the box indicating
that father failed to comply with court-ordered drug tests.



                                    4
       The appeal is moot. “Mootness in the dependency context—
as in any context—depends on ‘whether the appellate court can
provide any effective relief if it finds reversible error.’
[Citations.]” (In re S.G. (2021) 71 Cal.App.5th 654, 663; see
In re E.T. (2013) 217 Cal.App.4th 426, 436 [“An appeal may
become moot where subsequent events, including orders by the
juvenile court, render it impossible for the reviewing court to
grant effective relief.”].)
       Dismissing the substance abuse count would not affect
jurisdiction because it is undisputed that the juvenile court
properly assumed jurisdiction over Ramona based on domestic
violence. A “ ‘reviewing court can affirm the juvenile court’s
finding of jurisdiction over the minor if any one of the statutory
bases for jurisdiction that are enumerated in the petition is
supported by substantial evidence’ ”; it “ ‘need not consider
whether any or all of the other alleged statutory grounds for
jurisdiction are supported by the evidence.’ [Citation.]” (In re I.J.
(2013) 56 Cal.4th 766, 773.) Given that it is undisputed the
juvenile court properly assumed jurisdiction over Ramona,
father’s requested modification of the jurisdictional order to
delete the substance abuse component would have no effect.
       Similarly, assuming father could show that the juvenile
court abused its discretion in ordering father to test for controlled
substances, this court could offer father no effective relief. The
order requiring father submit to weekly drug tests has been
superseded by the juvenile court order terminating jurisdiction.
(Heidi S. v. David H. (2016) 1 Cal.App.5th 1150, 1165 [juvenile
court “exit order ‘shall be a final judgment and shall remain in
effect after [the juvenile court’s] jurisdiction is terminated’ ”].)
The final judgment did not require father to continue to




                                     5
participate in drug testing. Father identifies no practical effect
from the reversal of the dispositional order insofar as it required
him for a minimum of six months to participate in weekly testing
for controlled substances.
       Assuming arguendo father did not abuse marijuana, he
fails to show that the juvenile court’s dispositional order was an
abuse of discretion. “At disposition, the juvenile court is not
limited to the content of the sustained petition when it considers
what dispositional orders would be in the best interests of the
children.” (In re Briana V. (2015) 236 Cal.App.4th 297, 311; see
In re Christopher H. (1996) 50 Cal.App.4th 1001, 1008 [juvenile
court did not abuse its discretion in ordering random drug or
alcohol testing even though court found allegation that alcohol
problems negatively affected father’s ability to care for child not
proven].) Here, requiring father to test for controlled substances
was in Ramona’s best interest as she was an infant, father’s daily
marijuana use in a concentrated form was undisputed, and it
appears that father was arrested for a controlled substance
during his incarceration.
       Finally, father’s argument that this court should modify the
final judgment is not cognizable in this appeal, which is from the
juvenile court’s jurisdictional and dispositional orders. Although
the appeal from the final judgment is pending, it is not presently
before this court.




                                   6
                          DISPOSITION
      The appeal is dismissed.
      NOT TO BE PUBLISHED.




                                          BENDIX, Acting P. J.


We concur:




             CHANEY, J.




             BENKE, J.*




      *Retired Associate Justice of the Court of Appeal, Fourth
Appellate District, Division One, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




                                   7